[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED MEMORANDUM OF DECISION (To Correct Scrivener's Error) RE: MOTION TO WITHDRAW AS APPELLATE COUNSEL
The Court files the attached Corrected Memorandum of Decision to correct an error that appeared at the third line from the bottom on Page 4 of the earlier filed Memorandum of Decision. The scrivener's error is as highlighted as follows: "The habeas court found that the petitioner was not mentally competent at the time he entered his pleas in the underlying criminal proceedings. . ."
The correction made in the attached Corrected Memorandum of Decision reads as follows:
"The habeas court found that the petitioner was not mentallyincompetent at the time he entered his pleas in the underlying criminal proceedings. . ."
BY THE COURT
CARROLL, J. CT 4618